37 So. 3d 990 (2010)
W.B., Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-6374.
District Court of Appeal of Florida, Second District.
July 2, 2010.
James Marion Moorman, Public Defender, and William L. Sharwell, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Dawn A. Tiffin, Assistant Attorney General, Tampa, for Appellee.
CRENSHAW, Judge.
We affirm the withhold of adjudication of delinquency and W.B.'s resulting probation. We remand to the juvenile court for the limited purpose of correcting the order to reflect the statutory authority for the $3 "Teen Court fee" under section 938.19, Florida Statutes (2008), in accordance with Ayoub v. State, 901 So. 2d 311, 315 (Fla. 2d DCA 2005).
Affirmed in part; remanded.
SILBERMAN and WALLACE, JJ., Concur.